Bloodworth, J.
The bill of exceptions was filed in the office of the clerk of the trial court on February 16, 1928. It was served on the solicitor-general on the same day. Under the Civil Code (1910), § 6153, it should have been transmitted to the reviewing court within fifteen days from that date, or by March 2, 1928. The writ of error was erroneously made returnable to the Supreme Court. It did not reach the *746clerk of that court until July 12, 1928, after the dockets of both the Supreme Court and the Court of Appeals for the March term had been closed. It was by order of the Supreme Court transferred to this court on July 30, 1928. As the case did not reach this court for hearing at the term to which it was by law returnable, it must be dismissed. Atkins National Bank v. Harmon, 19 Ga. App. 657 (91 S. E. 1051).
Decided November. 14, 1928.
II. L. Causey, T. J. Townsend, A. J. Tuien, for plaintiff in error.
A. B. Spence, solicitor-general, T. R. Gress, assistant attorney-general, contra.

Writ of error dismissed.


Broyles, O. J., and Luke, J., concur.